Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims  1-6 and 8-13 are directed to a machine; and claims 15-19 are directed to a process.  Therefore, we proceed to Step 2. 

Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
The independent claims recite an abstract idea.  Specifically, the independent claims recite an abstract idea in the limitations (emphasized):
…receive a request for evaluation of commercial real estate, the request comprising an indication of a geographic region; 
generate a listing of properties based on the request, the listing of properties comprising at least a first property; 
generate an estimated value for the first property; 
and display the estimated value.  
This limitation recites an abstract idea because this limitation encompasses commercial or legal interactions (i.e. agreements in the form of contracts; or advertising, marketing or sales activities or behaviors).  This limitation encompasses commercial or legal interactions because estimating a value of a property is a part of buying or selling a property and a part of putting a property on the market.  That is, having a property appraised is a part of buying or selling a property (to determine the selling price) and a part of putting a property on the market (to determine the listing price).  Claims that encompass commercial or legal interactions fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.
Additionally and alternatively, this limitation recites and abstract idea because estimating a value of a property (i.e. preforming a real estate appraisal) is a concept performed in the human mind (i.e. an appraiser observing and evaluating the property, and judging a market price for the property).  Claims that encompass concepts performed in the human mind fall with the "Mental Processes" grouping of abstract ideas.  Accordingly, claims 1, 8, and 15 recite an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The additional elements of the independent claims do not integrate the abstract idea into a practical application.  Claims 1, 8, and 15 all recite additional elements in the limitations (emphasized):
…receive a request for evaluation of commercial real estate, the request comprising an indication of a geographic region; 
generate a listing of properties based on the request, the listing of properties comprising at least a first property; 
generate an estimated value for the first property; 
and display the estimated value.  
These additional elements do not integrate the abstract idea into a practical application for the following reasons.  The additional elements of receiving a request comprising an indication of a geographic region and displaying the estimated value, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass generic computer functions of receiving and displaying information (e.g. receiving user input and displaying numeric data), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
The additional elements of generating a listing of properties, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements a merely using software to tailor information and provide it to a user, which is not more than mere instructions to apply the exception, see MPEP 2106.05(f) (discussing Intellectual Ventures I LLC v. Capital One Bank (USA)).
Claims 1 and 8 further recite "one or more processors" and a "non-transitory computer-readable medium, storing a plurality of processor-executable instructions", respectively.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f).  Accordingly, claims 1 , 8, and 15 are directed to an abstract idea.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception cannot provide an inventive concept.  Claims 1, 8 and 15 are not patent eligible.

Dependent Claims
Claims 2, 9, and 16 are directed to the same abstract idea as the independent claims because claims 2, 9, and 16 recite generating the estimated value based on the claimed property information associated with the geographic region and first property.  This limitation is directed to the same abstract idea as the independent claims because generating an estimate based on the geographic region and the first property is a part of performing an appraisal (e.g. appraising the house based on its location and the features of the house).
Claims 2, 9, and 16 also recite the additional elements of receiving the claimed property information associated with the geographic region and first property. These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass generic computer functions of receiving (e.g. receiving user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).

Claims 3, 10, and 17 are directed to the same abstract idea as the independent claims because claims 3, 10, and 17 recite the estimated price comprises a difference between a selling price and a calculated value.  This limitation is directed to the same abstract idea as the independent claims because using a difference between a selling price and a calculated value is a part of performing an appraisal (e.g. determining the appraisal based on selling prices of comparable houses and adjusting the appraisal based on differences between the comparable houses).
Claims 3, 10, and 17 also recite the additional elements the received information includes selling price and building size. These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass generic computer functions of receiving (e.g. receiving user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).

Claims 4, 5, 11, 12, and 18 are directed to the same abstract idea as the independent claims because claims 4, 5, 11, 12, and 18 recite generating a score for the property based on the client profile.  This limitation is directed to the same abstract idea as the independent claims because scoring properties is a part of buying or marketing real estate (e.g. recommending properties to prospective buyers based on their interests, desires, motivations, etc.).
Claims 4, 5, 11, 12, and 18 also recite the additional elements of receiving a client profile including an investment goal including future development, fixed income, or re-sell. These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass generic computer functions of receiving (e.g. receiving user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).

Claims 6, 13 and 19 are directed to the same abstract idea as the independent claims because claims 6, 13, and 19 recite generating a score for the second property based on the client profile and ranking the properties.  These limitations are a directed to the same abstract idea as the independent claims because scoring and ranking properties is a part of buying or marketing real estate (e.g. recommending properties to prospective buyers based on their interests, desires, motivations, etc.).
Claims 6, 13, and 19 also recite the additional elements of displaying the ranked list.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements a merely using software to tailor information and provide it to a user, which is not more than mere instructions to apply the exception, see MPEP 2106.05(f) (discussing Intellectual Ventures I LLC v. Capital One Bank (USA)).

Examiner notes claims 7, 14, and 20 are not rejected under 35 USC 101 because Examiner finds the additional elements of receiving feedback and training a machine learning model, as claimed, when considered in combination with the rest of the claimed limitations, integrate the abstract idea into a practical application at least because the additional elements reflect an improvement in a technical field or a particular machine, see MPEP 2106.05(a),(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham et al, US Pub. No. 2016/0314425, herein referred to as "Cunningham".
Regarding claim 1, Cunningham teaches:
one or more processors configured to (processors, e.g. ¶¶[0013], [0088]): 
receive a request for evaluation of commercial real estate, the request comprising an indication of a geographic region (receives a request for real estate in a geographic area specified by the request, ¶¶[0028], [0048] and Fig. 2 ref. char. 50; see also ¶[0071] and ref. char. 76 discussing receiving request for estimate); 
generate a listing of properties based on the request, the listing of properties comprising at least a first property (retrieves list of responsive real estate and sends responsive real estate to user, ¶¶[0028], [0048] and Fig. 2, ref. chars. 52, 54); 
generate an estimated value for the first property (obtains estimates for a value of a property, ¶[0058] and calculates an aggregate of the estimates, ¶[0060] and Fig. 3, ref. chars. 72, 74 
and display the estimated value (displays aggregate estimate to user, ¶[0078] and Fig. 3, ref. char. 78).  
Regarding claim 2, Cunningham teaches all the limitations of claim 1 and further teaches:
wherein generating an estimated value for the property comprises: receiving property information associated with the geographic region (obtains sales prices for properties, ¶[0077] and Fig. 4, ref. char. 84; see also ¶[0066] noting aggregated estimate is based on sale prices of other properties within a threshold distance); 
receiving property information associated with the first property (owners edit profile of property to correct information like size and room count, ¶[0030]; see also ¶[0039] noting property data includes a geolocation of the property); 
and generating the estimated value based on the received property information associated with the geographic region and the received property information associated with the first property (aggregated estimate is based on sale prices of other properties within a threshold distance of the property, ¶[0066]).  
Regarding claim 3, Cunningham teaches all the limitations of claim 2 and further teaches:
wherein the received property information associated with the first property comprises selling price and building size (receives size and room count of the property, ¶¶[0030] [0039], and obtains sales prices for properties, ¶[0077] and Fig. 4, ref. char. 84) 
and the estimated value comprises a difference between the selling price and a calculated value (obtained sales prices are validated, e.g. compared a price per square of other properties in the area, ¶[0078]; see also ¶[0079] and Fig. 4 discussing calculating differences between estimates and sale prices).  

Regarding claim 8, Cunningham teaches:
A non-transitory computer-readable medium, storing a plurality of processor-executable instructions to (non-transitory computer readable storage medium and instructions executable by processor, e.g. ¶[0092]): 
receive a request for evaluation of commercial real estate, the request comprising an indication of a geographic region (receives a request for real estate in a geographic area specified by the request, ¶¶[0028], [0048] and Fig. 2 ref. char. 50; see also ¶[0071] and ref. char. 76 discussing receiving request for estimate); 
generate a listing of properties based on the request, the listing of properties comprising at least a first property (retrieves list of responsive real estate and sends responsive real estate to user, ¶¶[0028], [0048] and Fig. 2, ref. chars. 52, 54); 
generate an estimated value for the first property (obtains estimates for a value of a property, ¶[0058] and calculates an aggregate of the estimates, ¶[0060] and Fig. 3, ref. chars. 72, 74 
and display the estimated value (displays aggregate estimate to user, ¶[0078] and Fig. 3, ref. char. 78).  
Regarding claim 9, Cunningham teaches all the limitations of claim 8 and further teaches:
wherein generating an estimated value for the property comprises: receiving property information associated with the geographic region (obtains sales prices for properties, ¶[0077] and Fig. 4, ref. char. 84; see also ¶[0066] noting aggregated estimate is based on sale prices of other properties within a threshold distance); 
receiving property information associated with the first property (owners edit profile of property to correct information like size and room count, ¶[0030]; see also ¶[0039] noting property data includes a geolocation of the property); 
and generating the estimated value based on the received property information associated with the geographic region and the received property information associated with the first property (aggregated estimate is based on sale prices of other properties within a threshold distance of the property, ¶[0066]).  
Regarding claim 10, Cunningham teaches all the limitations of claim 9 and further teaches:
wherein the received property information associated with the first property comprises selling price and building size (receives size and room count of the property, ¶¶[0030] [0039], and obtains sales prices for properties, ¶[0077] and Fig. 4, ref. char. 84) 
and the estimated value comprises a difference between the selling price and a calculated value (obtained sales prices are validated, e.g. compared a price per square of other properties in the area, ¶[0078]; see also ¶[0079] and Fig. 4 discussing calculating differences between estimates and sale prices).  

Regarding claim 15, Cunningham teaches:
receiving a request for evaluation of commercial real estate, the request comprising an indication of a geographic region (receives a request for real estate in a geographic area specified by the request, ¶¶[0028], [0048] and Fig. 2 ref. char. 50; see also ¶[0071] and ref. char. 76 discussing receiving request for estimate); 
generating a listing of properties based on the request, the listing of properties comprising at least a first property (retrieves list of responsive real estate and sends responsive real estate to user, ¶¶[0028], [0048] and Fig. 2, ref. chars. 52, 54); 
generating an estimated value for the first property (obtains estimates for a value of a property, ¶[0058] and calculates an aggregate of the estimates, ¶[0060] and Fig. 3, ref. chars. 72, 74 
and displaying the estimated value (displays aggregate estimate to user, ¶[0078] and Fig. 3, ref. char. 78).  
Regarding claim 16, Cunningham teaches all the limitations of claim 15 and further teaches:
wherein generating an estimated value for the property comprises: receiving property information associated with the geographic region (obtains sales prices for properties, ¶[0077] and Fig. 4, ref. char. 84; see also ¶[0066] noting aggregated estimate is based on sale prices of other properties within a threshold distance); 
receiving property information associated with the first property (owners edit profile of property to correct information like size and room count, ¶[0030]; see also ¶[0039] noting property data includes a geolocation of the property); 
and generating the estimated value based on the received property information associated with the geographic region and the received property information associated with the first property (aggregated estimate is based on sale prices of other properties within a threshold distance of the property, ¶[0066]).  
Regarding claim 17, Cunningham teaches all the limitations of claim 16 and further teaches:
wherein the received property information associated with the first property comprises selling price and building size (receives size and room count of the property, ¶¶[0030] [0039], and obtains sales prices for properties, ¶[0077] and Fig. 4, ref. char. 84) 
and the estimated value comprises a difference between the selling price and a calculated value (obtained sales prices are validated, e.g. compared a price per square of other properties in the area, ¶[0078]; see also ¶[0079] and Fig. 4 discussing calculating differences between estimates and sale prices).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6, 11-13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham in view of Wang et al, US Pub. No. 2018/0253780, herein referred to as "Wang".
Regarding claim 4, Cunningham teaches all the limitations of claim 1 and further teaches:
receive a client profile (buyers register to create a user profile, ¶[0029]), 
the client profile comprising an investment goal (user profiles include information on types of properties in which the user is likely to be interested in, ¶[0036].  Please note, properties the user is interested in is within the scope of an "investment goal" because buying real estate is an investment and a user being interested in buying means it is a goal).
However Cunningham does not teach but Wang does teach:
and generate a score for the first property based on the client profile (generates rating vector for each of the real estate properties, ¶[0095], based on user characteristics, ¶[0094]; see also Figs. 6, 7 showing overview of process; see also ¶[0046] discussing differentiating users based on their investment interests).
Further, it would have been obvious at the time of filing to combine the property valuation system of Cunningham with the ranking properties based on user characteristics of Wang because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Cunningham teaches generating a list of properties for a user, ¶[0028].  One of ordinary skill would have recognized the users would likely prefer to have the listed properties sorted based on their own personal interests, and accordingly would have ranked the listed properties based on the user characteristics, e.g. as taught by Wang, ¶[0101].
Regarding claim 5, the combination of Cunningham and Wang teaches all the limitations of claim 4 and Wang further teaches:
wherein the investment goal comprises future development, fixed income, or re-sell (discussing differentiates users based on their investment interests, ¶[0046]).  
Further, it would have been obvious at the time of filing to combine the property valuation system of Cunningham with the ranking properties based on user characteristics of Wang because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Cunningham teaches generating a list of properties for a user, ¶[0028].  One of ordinary skill would have recognized the users would likely prefer to have the listed properties sorted based on their own personal interests, and accordingly would have ranked the listed properties based on the user characteristics, e.g. as taught by Wang, ¶[0101].
Regarding claim 6, the combination of Cunningham and Wang teaches all the limitations of claim 4 and Wang further teaches:
generate, based on the client profile, a score for a second property from the listing of properties (generates rating vector for each of the real estate properties, ¶[0095], based on user characteristics, ¶[0094]; see also Figs. 6, 7 showing overview of process; see also ¶[0046] discussing differentiating users based on their investment interests); 
generate, based on the first property score and the second property score, a ranked list including the first property and the second property (ranks real estate properties based on rating factors, ¶[0101] and Fig. 7); 
and display the ranked list (displays properties based on ranking, ¶[0102] and Fig. 7).  
Further, it would have been obvious at the time of filing to combine the property valuation system of Cunningham with the ranking properties based on user characteristics of Wang because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Cunningham teaches generating a list of properties for a user, ¶[0028].  One of ordinary skill would have recognized the users would likely prefer to have the listed properties sorted based on their own personal interests, and accordingly would have ranked the listed properties based on the user characteristics, e.g. as taught by Wang, ¶[0101].

Regarding claim 11, Cunningham teaches all the limitations of claim 8 and further teaches:
receive a client profile (buyers register to create a user profile, ¶[0029]), 
the client profile comprising an investment goal (user profiles include information on types of properties in which the user is likely to be interested in, ¶[0036].  Please note, properties the user is interested in is within the scope of an "investment goal" because buying real estate is an investment and a user being interested in buying means it is a goal).
However Cunningham does not teach but Wang does teach:
and generate a score for the first property based on the client profile (generates rating vector for each of the real estate properties, ¶[0095], based on user characteristics, ¶[0094]; see also Figs. 6, 7 showing overview of process; see also ¶[0046] discussing differentiating users based on their investment interests).
Further, it would have been obvious at the time of filing to combine the property valuation system of Cunningham with the ranking properties based on user characteristics of Wang because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Cunningham teaches generating a list of properties for a user, ¶[0028].  One of ordinary skill would have recognized the users would likely prefer to have the listed properties sorted based on their own personal interests, and accordingly would have ranked the listed properties based on the user characteristics, e.g. as taught by Wang, ¶[0101].
Regarding claim 12, the combination of Cunningham and Wang teaches all the limitations of claim 11 and Wang further teaches:
wherein the investment goal comprises future development, fixed income, or re-sell (discussing differentiates users based on their investment interests, ¶[0046]).  
Further, it would have been obvious at the time of filing to combine the property valuation system of Cunningham with the ranking properties based on user characteristics of Wang because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Cunningham teaches generating a list of properties for a user, ¶[0028].  One of ordinary skill would have recognized the users would likely prefer to have the listed properties sorted based on their own personal interests, and accordingly would have ranked the listed properties based on the user characteristics, e.g. as taught by Wang, ¶[0101].
Regarding claim 13, the combination of Cunningham and Wang teaches all the limitations of claim 11 and Wang further teaches:
generate, based on the client profile, a score for a second property from the listing of properties (generates rating vector for each of the real estate properties, ¶[0095], based on user characteristics, ¶[0094]; see also Figs. 6, 7 showing overview of process; see also ¶[0046] discussing differentiating users based on their investment interests); 
generate, based on the first property score and the second property score, a ranked list including the first property and the second property (ranks real estate properties based on rating factors, ¶[0101] and Fig. 7); 
and display the ranked list (displays properties based on ranking, ¶[0102] and Fig. 7).  
Further, it would have been obvious at the time of filing to combine the property valuation system of Cunningham with the ranking properties based on user characteristics of Wang because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Cunningham teaches generating a list of properties for a user, ¶[0028].  One of ordinary skill would have recognized the users would likely prefer to have the listed properties sorted based on their own personal interests, and accordingly would have ranked the listed properties based on the user characteristics, e.g. as taught by Wang, ¶[0101].

Regarding claim 18, Cunningham teaches all the limitations of claim 15 and further teaches:
receiving a client profile (buyers register to create a user profile, ¶[0029]), 
the client profile comprising an investment goal (user profiles include information on types of properties in which the user is likely to be interested in, ¶[0036].  Please note, properties the user is interested in is within the scope of an "investment goal" because buying real estate is an investment and a user being interested in buying means it is a goal).
However Cunningham does not teach but Wang does teach:
wherein the investment goal comprises future development, fixed income, or re-sell (differentiates users based on their investment interests, ¶[0046]).  
and generating a score for the first property based on the client profile (generates rating vector for each of the real estate properties, ¶[0095], based on user characteristics, ¶[0094]; see also Figs. 6, 7 showing overview of process; see also ¶[0046] discussing differentiating users based on their investment interests).
Further, it would have been obvious at the time of filing to combine the property valuation system of Cunningham with the ranking properties based on user characteristics of Wang because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Cunningham teaches generating a list of properties for a user, ¶[0028].  One of ordinary skill would have recognized the users would likely prefer to have the listed properties sorted based on their own personal interests, and accordingly would have ranked the listed properties based on the user characteristics, e.g. as taught by Wang, ¶[0101].
Regarding claim 19, the combination of Cunningham and Wang teaches all the limitations of claim 18 and Wang further teaches:
generating, based on the client profile, a score for a second property from the listing of properties (generates rating vector for each of the real estate properties, ¶[0095], based on user characteristics, ¶[0094]; see also Figs. 6, 7 showing overview of process; see also ¶[0046] discussing differentiating users based on their investment interests); 
generating, based on the first property score and the second property score, a ranked list including the first property and the second property (ranks real estate properties based on rating factors, ¶[0101] and Fig. 7); 
and displaying the ranked list (displays properties based on ranking, ¶[0102] and Fig. 7).  
Further, it would have been obvious at the time of filing to combine the property valuation system of Cunningham with the ranking properties based on user characteristics of Wang because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Cunningham teaches generating a list of properties for a user, ¶[0028].  One of ordinary skill would have recognized the users would likely prefer to have the listed properties sorted based on their own personal interests, and accordingly would have ranked the listed properties based on the user characteristics, e.g. as taught by Wang, ¶[0101].

Claim(s) 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham in view of Rattner et al, US Pub. No. 2019/0244267, herein referred to as "Rattner". 
Regarding claim 7, Cunningham teaches all the limitations of claim 1 and does not teach but Rattner does teach:
receive feedback from a client based on the displayed estimated value (provides feedback from consumer or dedicated human reviewer, ¶[0076]; see also e.g. Abstract discussing providing automated cost estimates); 
retrieve at least one machine learning model associated with generation of the estimated model (provides cost estimates using machine learning model, e.g. ¶[0006],[0186] and Abstract); 
and train the at least one machine learning model based on the received feedback (provides feedback to machine learning models to improve the trained model, ¶[0076]).  
Further, it would have been obvious at the time of filing to combine the property valuation system of Cunningham with training a machine learning model based on user feedback as taught by Rattner because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Cunningham teaches estimating property values using machine learning, e.g. ¶[0069].  One of ordinary skill would have recognized the machine learning model based cost estimation would likely be improved by incorporating feedback from users, e.g. as taught by Rattner, and accordingly would have modified the teachings of Cunningham to incorporate feedback from users.

Regarding claim 14, Cunningham teaches all the limitations of claim 8 and does not teach but Rattner does teach:
receive feedback from a client based on the displayed estimated value (provides feedback from consumer or dedicated human reviewer, ¶[0076]; see also e.g. Abstract discussing providing automated cost estimates); 
retrieve at least one machine learning model associated with generation of the estimated model (provides cost estimates using machine learning model, e.g. ¶[0006],[0186] and Abstract); 
and train the at least one machine learning model based on the received feedback (provides feedback to machine learning models to improve the trained model, ¶[0076]).  
Further, it would have been obvious at the time of filing to combine the property valuation system of Cunningham with training a machine learning model based on user feedback as taught by Rattner because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Cunningham teaches estimating property values using machine learning, e.g. ¶[0069].  One of ordinary skill would have recognized the machine learning model based cost estimation would likely be improved by incorporating feedback from users, e.g. as taught by Rattner, and accordingly would have modified the teachings of Cunningham to incorporate feedback from users.

Regarding claim 20, Cunningham teaches all the limitations of claim 15 and does not teach but Rattner does teach:
receiving feedback from a client based on the displayed estimated value (provides feedback from consumer or dedicated human reviewer, ¶[0076]; see also e.g. Abstract discussing providing automated cost estimates); 
retrieving at least one machine learning model associated with generation of the estimated model (provides cost estimates using machine learning model, e.g. ¶[0006],[0186] and Abstract); 
and training the at least one machine learning model based on the received feedback (provides feedback to machine learning models to improve the trained model, ¶[0076]).  
Further, it would have been obvious at the time of filing to combine the property valuation system of Cunningham with training a machine learning model based on user feedback as taught by Rattner because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Cunningham teaches estimating property values using machine learning, e.g. ¶[0069].  One of ordinary skill would have recognized the machine learning model based cost estimation would likely be improved by incorporating feedback from users, e.g. as taught by Rattner, and accordingly would have modified the teachings of Cunningham to incorporate feedback from users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Said et al, US Pub. No. 2020/0134677 teaches a similar method of value assessment for real estate
Berd et al, US Pub. No. 2019/0057449 teaches a similar method of asset  management based on a user's goals
Packes et al, US Pub. No. 2015/0242747 teaches a similar method of machine learning based real estate evaluation

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDAN S O'SHEA/Examiner, Art Unit 3629